             Case 18-12491-CSS                Doc 357        Filed 12/26/18         Page 1 of 2



                              UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE



In re                                   )                              CASE NO. 18-12491 CSS
                                        )
                                     1
PROMISE HEALTHCARE GROUP, LLC, et al. , )                              Chapter 11
                                        )                              [Jointly Administered]
                         Debtor.        )
                                        )                              NOTICE OF APPEARANCE AND
                                        )                              REQUEST FOR NOTICES




1
 The Debtors in these Chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Professional Rehabilitation Hospital,
L.L.C. (5340), Promise Healthcare #2, Inc. (1913), Promise Healthcare Group, LLC (1895), Promise Healthcare
Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP of Los Angeles, LLC (9102), HLP of Shreveport,
Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006), HLP Properties at the Villages, L.L.C. (1938),
HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068), Promise Healthcare of California, Inc. (9179),
Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc. (9219), Promise Hospital of Baton Rouge,
Inc.(8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas, Inc. (0240), Promise Hospital of East
Los Angeles, L.P. (4671), Promise Hospital of Florida at The Villages, Inc. (2171), Promise Hospital of Louisiana,
Inc.(4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of Overland Park, Inc. (5562), Promise Hospital
of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659), Promise Hospital of Vicksburg, Inc. (2834),
Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties of Dade, Inc. (1592), Promise Properties of Lee,
Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise Skilled Nursing Facility of Overland Park, Inc.
(5752), Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791), Quantum Health, Inc. (4298), Quantum
Properties, L.P. (8203), St. Alexius Hospital Corporation #1 (2766), St. Alexius Properties, LLC (4610), Success
Healthcare 1, LLC (6535), Success Healthcare 2, LLC (8861), Success Healthcare, LLC (1604), Vidalia Real Estate
Partners, LLC (4947), LH Acquisition, LLC (2328), Promise Behavioral Health Hospital of Shreveport, Inc. (1823),
Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center at the Villages, Inc. (7529), and PHG
Technology Development and Services Company, Inc. (7766). The mailing address for the Debtors, solely for
purposes of notices and communications, is 999 Yamato Road, 3rd FL, Boca Raton, FL 33431.
           Case 18-12491-CSS         Doc 357      Filed 12/26/18     Page 2 of 2



       PLEASE TAKE NOTICE, hereby given, that DOCTORS INFECTION CONTROL

SERVICES, INC., a creditor herein, by and through its undersigned counsel, now appears in this

case, and requests that all notices given pursuant to F.R.Bankr. Proc. Rule 2002, or as otherwise

ordered by the Court, be provided to such undersigned counsel at the address /email address

noted below.

Dated: December 26, 2018                      BARNESS & BARNESS LLP
                                                     /s/ Daniel I. Barness
                                              By_________________________
                                                     DANIEL I. BARNESS
                                              (CSB # 104203)
                                              11377 W. Olympic Blvd., 2nd Floor
                                              Los Angeles, CA 90064
                                              Telephone: (310) 594-3011
                                              Facsimile (310) 473-8700
                                              Email: Daniel@BarnessLaw.com
                                              Attorneys for Doctors Infection Control Services,
                                              Inc.
